DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A replacement abstract was received on 10/06/21. This replacement abstract is acceptable and has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The examiner notes that the below amendments are only made to provide spaces between words which appear to be connected to another accidentally and are actually two separate words. These changes being pointed out to prevent issues at the time of publication. The application has been amended as follows: 


The claims have been amended as follows:
(1) Claim 1, Line 3, replace “fromthe” with --from the--
(2) Claim 1, Line 6, replace “downwardsfrom” with --downwards from--
(3) Claim 1, Line 11, replace “comein” with --come in--
(4) Claim 1, Last Line, replace ”unwantedaccess” with --unwanted access--
(5) Claim 5, Line 2, replace “coverto” with --cover to--

(7) Claim 6, Line 6, replace “downwardsfrom” with --downwards from--
(8) Claim 6, Line 11, replace “comein” with --come in--
(9) Claim 6, Line 16, replace “unwantedaccess” with --unwanted access--
(10) Claim 6, Line 18, replace “contents,a” with --contents, a--
(11) Claim 6, Line 20, replace “mirror;a” with --mirror; a--

/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649